Case 0:19-cv-63146-RKA Document 6 Entered on FLSD Docket 02/18/2020 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-63146-CIV-ALTMAN/Brannon

 RODERICK THOMAS and
 ELBERT ALLEN, III,

        Plaintiffs,
 v.

 HOPE & GRACE RECOVERY CENTER, LLC,
 and KEVIN YATES

       Defendants.
 _____________________________________/


                                   ORDER OF DISMISSAL

        THIS MATTER is before the Court on the Plaintiffs’ Notice of Voluntary Dismissal

 without Prejudice [ECF No. 5]. Being fully advised, the Court hereby

        ORDERS that this action is DISMISSED without prejudice. The Clerk of Court is

 directed to CLOSE this case.

        DONE AND ORDERED in Fort Lauderdale, Florida this 14th day of February 2020.




                                                    _________________________________
                                                    ROY K. ALTMAN
                                                    UNITED STATES DISTRICT JUDGE
 cc:    counsel of record
